Citation Nr: 1810405	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-33 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for hepatitis C.

2.  Entitlement to a rating in excess of 10 percent for diabetes mellitus prior to May 5, 2016 and rating in excess of 20 percent from May 5, 2016.

3.  Entitlement to a compensable rating for acne of the chest and back.

4.  Entitlement to a compensable rating for splenomegaly.

5.  Entitlement to an initial rating in excess of 30 percent for depression prior to January 12, 2015, and in excess of 50 percent after January 12, 2015.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to January 12, 2015. 

7.  Entitlement to Dependents' Education Assistance (Chapter 35) benefits prior to January 12, 2015.


REPRESENTATION

Appellant represented by:	David Anaise, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1968 to September 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  A March 2010 rating decision established service connection for depression and assigned a 30 percent rating from March 19, 2001, and a February 2015 rating decision granted an increased 50 percent rating effective from January 12, 2015.  

In January 2017, the Veteran testified at a personal hearing as to this matter before the undersigned Veterans Law Judge.  He waived his right to have his attorney present at the hearing.  A copy of the transcript of that hearing is of record.
  


Although the Veteran indicated at his hearing that the award of a TDIU would resolve his increased rating appeal for depression and a TDIU was awarded in an April 2017 rating decision, his attorney subsequently re-asserted a desire to continue his appeal for a 70 percent rating effective from 2008.  

The Board notes that VA records show that in May 2017 the Veteran submitted a notice of disagreement from the April 2017 rating decision establishing entitlement to a TDIU and Chapter 35 benefits effective from January 12, 2015.  Although these matters have not been specifically addressed and developed on appeal, the underlying TDIU issue must be considered as part of the increased rating issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds, however, that the TDIU and Chapter 35 issues involves multiple complex medical issues and are more appropriately addressed as separate issues.  

VA records also show that in November 2012 the Veteran submitted a notice of disagreement from the determinations in a February 2012 rating decision denying increased ratings for hepatitis C, diabetes mellitus, acne of the chest and back, and splenomegaly.  There is no indication of any action as to these matters.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  As these issues have not been properly addressed in a statement of the case, they must be remanded for appropriate development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends, in essence, that his service-connected depression has increased in severity.  At his hearing in January 2017 he reported having daily symptoms including reservations about leaving his house and interacting with others.  He contends that he has been unable to work as a result of his service-connected disabilities.  His spouse testified that he experienced periods of paranoia and becoming easily upset.  Records show the Veteran reported he last worked as a transportation engineer in January 2000.  In correspondence dated in May 2017, the Veteran's attorney, who is also a physician, asserted that diagnoses of major depression and posttraumatic stress disorder were warranted and that since August 2008 global assessment of functioning (GAF) scores reflected a serious impairment.  The Board notes that the Veteran's service-connected depression was last evaluated by VA examination in January 2015 and found to be a mild impairment.  In light of the conflicting medical evidence of record, an additional examination as to this matter is required.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Here, the Board finds additional VA medical examinations and opinions are required.  Prior to any examination, up-to-date VA treatment records should be obtained.

As noted in the Introduction section above, the Veteran submitted a timely notice of disagreement with respect to a February 2012 rating decision denying increased ratings for hepatitis C, diabetes mellitus, acne of the chest and back, and splenomegaly.  This matter must be remanded for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case as to the issues of entitlement to increased ratings for hepatitis C, diabetes mellitus, acne of the chest and back, and splenomegaly.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review, and the requisite period of time for a response should be allowed.

2.  Appropriate VA efforts must be taken to obtain any additional service treatment and personnel records.  

3.  Schedule the Veteran for a VA mental disorders examination for an opinion as to the nature and extent of his service-connected depression.  All manifest mental disorder symptoms must be identified and adequate rationale must be provided if it is found that any such symptoms are more appropriately attributable to an acquired psychiatric disorder for which service connection has not been established.

The examiner should address the pertinent evidence of record, including GAF scores reported since March 2001, and reconcile any opinions provided with the other evidence of record.  All necessary tests and studies should be conducted.  

The medical reasons for the opinions provided should be set forth in detail.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.


4.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


